Citation Nr: 1624464	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  08-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus.

2.  Entitlement to service connection for a right eye disorder, to include conjunctivitis and vision loss, to include as secondary to service-connected right cornea scar.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, to include as secondary to tinnitus and right eye scar.

4.  Entitlement to service connection for headaches, to include as secondary to tinnitus.
 
5.  Entitlement to a compensable rating for right cornea scar.
 
6.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1977, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma National Guard-including periods of ACDUTRA from February 1977 to April 1977, and from August 1977 to February 1978.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from November 2007 (hearing loss), February 2008 (right eye conjunctivitis) and August 2012 (remaining) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran and his wife testified regarding his claims for bilateral hearing loss and right eye conjunctivitis before the undersigned Veteran's Law Judge during a videoconference hearing.  A transcript of the hearing is contained in the virtual record. 

The claims for bilateral hearing loss and right eye conjunctivitis were previously before the Board in March 2012.  The claims were remanded so that the Veteran could be afforded new VA examinations.  The claims currently on appeal were previously before the Board in September 2015.  The claims were remanded for additional opinion, treatment records, Social Security Administration (SSA) records, and service records.  

The issues of increased rating for right eye cornea scar, TDIU, headaches, and a psychiatric disorder were remanded so that the Veteran could be scheduled for a Board hearing.  The Veteran withdrew his request for a Board videoconference hearing in writing in March 2016.

The issue(s) of entitlement to service connection for hearing loss, a psychiatric disorder, a right eye disability other than right eye cornea scar, headaches, entitlement to TDIU and entitlement to a rating in excess of 10 percent for right eye cornea scar are addressed in the REMAND portion of the decision below and  are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his foreign body scar to the right cornea results in pain.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for foreign body scar to the right cornea, have been met.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.79, Diagnostic Code 6009, 4.118a, Diagnostic Codes 7804 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The Veteran was provided notice for his claims in July 2013, October 2011, August 2011, December 2010, November 2009 and January 2008 letters.

The VA provided examinations regarding the Veteran's increased rating claim in April 2012, October 2011, and March 2009.  Discrepancies in these and private examinations are discussed below.  The Board notes that an addendum opinion regarding the Veteran's service connection right eye claim is being remanded, and as additional evidence has been added without the issuance of an SSOC, the Board is remanding the claim to determine if a rating greater than the 10 percent granted in this decision is warranted. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims for service connection for hearing loss and right eye conjunctivitis.  As such, the hearing did not pertain to the increased rating issue addressed in this decision.

Increased Rating

In a September 2009 rating decision, the RO granted service connection for foreign body scar on the right cornea, and provided a noncompensable rating.  In October 2009, the Veteran stated that per the RO's decision to grant service connection, he wished to cancel this appeal to the Board, but continue the appeals of hearing loss and tinnitus.  A handwritten note on the side of this statement, from someone at the RO, noted that there was a November 17, 2009 statement that contradicted this and indicated a continuation of the request for an appeal of the increased rating claim.  The November 2009 letter or telephone contact mentioned by the RO is not contained in the record; however, there are November 2009 statements (including a November 19, 2009 statement) about wishing to continue his service connection for right eye conjunctivitis claim.  An October 2009 letter from the Veteran's then-representative additionally requested cancelation of the appeal for the Veteran's increased rating eye claim.  Treatment records provided in December 2009 address the Veteran's right eye, but in relation to whether he has additional disability (conjunctivitis/episcleritis) as a result of his in-service eye injury.  A July 2010 statement from the Veteran specifically addressed conjunctivitis of the right eye.  The first record which may be construed as a claim for increased right corneal scar claim was an August 2011 statement from the Veteran, which noted a general worsening of eye symptoms.  An August 2012 rating decision continued the noncompensable rating for the Veteran's foreign body scar on the right cornea.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The criteria for rating disabilities of the eyes were revised, effective December 10, 2008.  However, the revised criteria are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544  (Nov. 10, 2008) (Applicability Date).  As noted above, there is some discrepancy about when the Veteran's increased rating claim began.  The Board was able to find an August 2011 statement noting increased eye symptoms.  Prior statements from the Veteran included canceling his increased rating claim, but continuing his conjunctivitis claim.  The Board, therefore, will address the rating criteria after the December 10, 2008 regulation change.

The service-connected foreign body right cornea scar was assigned an initial noncompensable (0 percent) rating under the criteria found at 38 C.F.R. § 4.79 , Diagnostic Code 6009, for unhealed eye injury.  The Board has also considered whether an initial compensable disability rating for right cornea scar is warranted based on other rating criteria for conditions.  Specifically, the Board has considered a rating under the criteria for scars.  

Diagnostic Code 6009, for unhealed eye injury provides ratings based on the General Rating Formula for Diagnostic Codes 6000 through 6009.  The General Rating Formula provides that an evaluation should be provided on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A Note following the General Rating Formula noted that for VA purposes, an incapacitating episodes is a period of acute symptoms severe enough to require prescribed bedrest and treatment by a physician or other healthcare provider.  

In June 1977, the Veteran reported redness to his right eye.  And the service treatment note appears to say "photosensitivity."  He was assessed with "rule out iritis."  He had an ophthalmology consultation where it was noted that he had a metallic foreign body embedded in the cornea of his right eye.  The foreign body was removed and he was placed on "Bleph-10 drops every hour."  The physician noted that he expected "this to heal immediately."

A March 2008 private treatment record from Dr. E.L. noted that the Veteran sustained an eye injury in service, and that he had "suffered chronic irritation in his eye since and his vision has deteriorated since that time."

In April 2008, the Veteran requested "something for red, itchy, burning eyes" (plural).  He stated he needed medication for his eyes in the past.  

In October 2008, a VA ophthalmology consultation noted that the Veteran complained of constant pain in his right eye and decreased vision in his right eye.  He also reported increased tearing.  He also provided a letter from an outside physician "stating he is wanting to attribute pain now to past injury-without eye exam."  His last eye examination was more than 20 years ago.  He had no current ophthalmic medications.  His visual acuity was 20/30 (right) and 20/30- (left).  A slit lamp examination showed mild superior eyelid redundancy bilaterally.  He had clear, central, quiet corneas bilaterally, with no fluorescein staining in either eye.  He had deep and quiet anterior chambers, flat and unremarkable irides, and early cortical changes of both lenses.  A dilatated fundus examination did not reveal any abnormalities.  "Reassured [the Veteran] that no condition found for the right eye to explain chronic pain, and that everything appeared unremarkable.  Told him to try new eyeglasses" prescription.

In March 2009, the Veteran was afforded a fee-basis VA examination.  He complained of poor vision and photophobia.  He had corrected near vision of 20/20 bilaterally, corrected distance vision on the right to 20/40 and corrected distance vision on the left to 20/30.  Slit lamp examination showed bilateral nasal and temporal pingueculae, as well as early cataracts.  He was assessed with refractive error with hyperopia and presbyopia, bilateral pingueculae which required artificial tears and sunglasses, early cataracts, and diminished visual field bilaterally.  He noted that repeat visual field testing indicated as there was "no sign of any pathology to account for this."  A June 2009 addendum requested the examiner provide a current diagnosis for the right eye disability in relation to the history of his metallic foreign body removal from his cornea in 1977.  The examiner replied that he saw no evidence of residual eye problems from a metal foreign body.

In July 2009, Dr. T.F. recorded the Veteran's complaint of extreme pain and discomfort in his right eye since the in-service metallic foreign body injury.  On examination, the Veteran did not have any infections or corneal abrasions, although he had a history of infections.  His conjunctiva was "very inflamed and somewhat scarred," without internal inflammation.  He also had early cataracts in each eye.  He was prescribed non-steroidal anti-inflammatory drops to help reduce the inflammation and pain the Veteran was experiencing.  Dr. T.F. sated that the Veteran was "suffering from episcleritis due to his injury.  This condition will continue to flare up some times more than others."

In October 2009, the Veteran had a private medical evaluation by Dr. J.E., who provided a history of the Veteran suffering an injury to his right eye in service in June 1977 when a metallic foreign body got imbedded in his right eye.  After it was removed, the Veteran reported, he had the sensation of a foreign-body like a large piece of sand over his cornea just inside the iris area.  He reported that this feeling had bothered him ever since.  He stated that if it was dry or dusty then he had more right eye pain.  Examination of the right eye revealed a pterygium on the medial and lateral aspects of the eyes, greater on the left eye.  There was injection of the sclera.  He described a foreign body sensation on the inner aspect of the cornea at 3 o'clock.  He blinked repeatedly due to the right eye.  Dr. J.E. diagnosed foreign body scar on the right cornea causing pain, episcleritis and conjunctivitis.

In November 2009, the Veteran reported that his eye (singular) was extremely painful and had affected the clarity of his vision.

In October 2011, the Veteran was afforded a VA examination.  Slit lamp and external eye examination revealed bilateral mild dermatochalasis and moderate conjunctival injection.  His corneas (plural) were normal, as were his anterior champers, irides, and lenses.  The Veteran had visual field loss, such that he was legally blind (visual field diameter of 20 degrees or less in his better eye).  He was diagnosed with bilateral conjunctivitis.  The examiner noted that "the eye condition did not cause scarring or disfigurement."  The Veteran reported incapacitating episodes of acute symptoms severe enough to require prescribed bedrest and treatment by a physician.  He stated that this occurred for at least one week, but less than two weeks in the prior 12 months.  The incapacitating episodes were caused by pain, as complications form episcleritis and conjunctivitis.  

In November 2011, the Veteran was provided a fee-basis VA examination.  ."  He described his in-service injury as a "piece of metal, like a fish hook" "shot into [his] eye" while he was working at Chanute Air Force Base.   This piece of metal had to be cut out of his right eye, and he thought he was "going blind."  He reported prior diagnoses of severe episcleritis and conjunctivitis, which he stated were diagnosed in 1978 by Drs. R., T.F., and J.E. (this appears to be a confused listing).  The Veteran described pain, distorted vision, swelling, discharge, glare, halo(es), floaters, sensitivity to light, watering, blurred vision and itching as his symptoms.  He reported his eye was extremely painful and affected the clarity of his vision, and "a lot of times [he] can't get out of bed."  He reported at least one week but less than two weeks of incapacitating episodes in the prior 12 months, due to pain.  His right corrected distance and near vision were both 20/50.  He had no "corneal irregularity that resulted in severe irregular astigmatism."  His right and left corneas were normal.  He also had normal anterior chambers, irises, lenses, and fundi.  There was contraction of the visual field.  His decrease in vision was not attributed to keratoconus or another corneal condition because his decreased vision was from an unknown cause.  He had no scarring or disfigurement as a result of his conjunctivitis.  Based on the physical examination, Dr. J.S. noted that the VA's diagnosis of foreign body scar on the right cornea should be changed because no scar was found.  Instead he diagnosed "visual field restriction OU and unspecified conjunctivitis OU."  The Board notes that OU stands for oculus uterque, or both eyes.

The Veteran was afforded yet another VA examination in April 2012.  Following examination of the Veteran, the examiner diagnosed dry eyes OU, unspecified conjunctivitis OU, severe vision impairment OU, episcleritis OU, metallic foreign body OS and photophobia.  The Veteran reported that he had a metallic foreign body injury to the right eye and that since then both eyes were constantly painful, watery and light sensitive.  Slit lamp and external eye examination revealed bilateral dermatochalasis and bilateral "trace punctate epithelial."  The examiner noted that the Veteran's visual field testing revealed a defect.  The examiner noted the Veteran had statutory (legal) blindness (visual field diameter of 20 degrees or less in the better eye).  The examiner did not find scarring or disfigurement attributable to any eye condition.  The examiner noted the Veteran had not had any incapacitating episodes attributable to his eye conditions in the prior 12 months.  The examiner remarked that after a review of the record, she found that there were "no signs of chronic conjunctivitis or corneal scar of the [Veteran's] right eye today."  "A unilateral foreign body, especially one that doesn't leave a scar, would not cause bilateral dry eyes."  The examiner also noted that the Veteran's severe peripheral vision loss, first noted in an October 2011 examination, and repeated today on formal visual field testing, was not substantiated by any physical findings upon eye examination.  Additionally, the visual field technician noted multiple inconsistences throughout the visual field test, indicating unreliable results.

In September 2015, the Veteran complained of blurred near vision to the Norman Vision Clinic.  After testing and "final spectacle Rx" the Veteran's vision was corrected to 20/20 in all variances.  On slit lamp review he "had an area of vascularized tissue which extends from the conjunctiva to the corneal surface.  The lesion was less than 1mm in diameter."  The record does not state which eye is affected by the "lesion."  He was diagnosed with bilateral seasonal allergic conjunctivitis, dry eye syndrome, bilateral acute conjunctivitis, bilateral pinguecula, bilateral simple episcleritis, bilateral non senescent cataracts, and he was noted to be status post laser surgery.

In October 2015, Dr. T.A.F. provided an eye condition disability benefits questionnaire.  The Veteran was given diagnoses of cataracts, episcleritis, conjunctivitis and dry eye.  The Veteran had corrected distance and corrected near vision of both eyes to 20/40 or better.  Slit lamp and external eye examination revealed pinguecula and cataracts of both eyes.  Dr. T. F. selected that the Veteran had scarring attributable to his eye condition and selected "surface contour of scar elevated or depressed on palpation (or inspection in the case of sclera)" without elaboration.  Dr. T.F. recorded that the Veteran had photophobia episcleritis which resulted in at least six weeks of incapacitating episodes in the prior 12 months.  Underneath he wrote "light sensitivity and eye pain difficulty at all times."  He noted that the Veteran's eye conditions did not impact his ability to work.

In an October 2015 treatment record, Dr. T.A.F. noted a right eye injury in service due to a metallic foreign body that entered and scarred the conjunctiva and cornea.  "It is widely documented that traumatic injuries such as these can cause the symptoms [the Veteran] has."  He stated that a penetrating injury causes detrimental damage to the eyeball.  He noted that the Veteran's difficulty with his eye has limited his functionality and he had chronic pain/discomfort in the eye.  

The Board notes that there are contrasting opinions regarding which symptoms may be attributed to the Veteran's service-connected right eye cornea scar and his other eye (singular and plural) disorders.  Currently on appeal is an increased rating for the Veteran's right cornea scar and service connection for a right eye injury other than the right cornea scar, to include conjunctivitis.  The Veteran has complained of blurred vision, pain, loss of vision, tearing/watering, and inflammation of his eyes.  He has also specifically complained of right eye pain since the in-service injury.  Throughout most of the time on appeal the eye evaluations have not shown a right cornea scar.  The October 2015 eye condition questionnaire indicated the Veteran had scarring, however.  

Although painful scars are not among the criteria used to rate diseases of the eye under 38 C.F.R. § 4.79 , disability ratings may be assigned for painful scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.  

On review of the evidence, lay and medical, the Board finds that the service-connected right cornea foreign body scar has manifested in pain, such that the Board finds this analogous to painful scars.  See 38 C.F.R. § 4.2 (providing for ratings of an "unlisted condition" under a diagnostic code for a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous).  The Veteran's corneal scar is not a listed condition.  Throughout the appeal period the Veteran has complained of pain and photosensitivity.  The Veteran is competent to report symptoms of pain and photosensitivity, and the Board finds these complaints to be credible.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg); Cartright, 2 Vet. App. at 26 (holding that the Board must analyze the credibility and probative value of the lay evidence, including testimony, and offer reasons or bases for the rejection of such lay evidence).  

For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 7804 have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3 , 4.7, 4.118.  The Board is remanding the claim of entitlement to rating in excess of 10 percent for right cornea scar because the additional pertinent evidence added to the claims file has not yet been addressed by the RO in a SSOC.  Further evaluation of incapacitating episodes, bilateral pain, loss of field of vision, dry eye, conjunctivitis and episcleritis will not yet be addressed as these symptoms are intertwined with the decision regarding service connection for additional disabilities of the right eye.  This grant of 10 percent is provided prior to the issuance of an SSOC because it is beneficial to the Veteran.


ORDER

Entitlement to a 10 percent rating for foreign body scar of the right cornea is granted.


REMAND

Initially, in reviewing the record, the Board notes that the Veteran's service has been presented to medical providers in a variety of ways.  Some providers have indicated he served for six years in the U.S. Air Force.  Some have noted he had a little more than a year of active service.  The Board notes that the Veteran had four months of active service, from April 1977 to August 1977.  He had an additional eight months of active duty for training (ACDUTRA) from February 1977 to April 1977 and from August 1977 to February 1978.  

Hearing Loss

Additionally, regarding his hearing loss claim.  The Veteran had a duty MOS of an Airframe Repair Specialist for the period from April to August 1977.  The Duty MOS Noise Exposure Listing of Aircraft Structural Maintenance (Airframe Repair Specialist is not listed) is noted to have a high probability of exposure to hazardous noise.  His ACDUTRA service from August 1977 to February 1978 was at the Will Rogers World Airport.  As such the VA concedes that the Veteran had exposure to hazardous noise for his periods of service from April 1977 to February 1978 (10 months).  The Veteran's tinnitus has been found to be service-connected as related to his hazardous noise exposure.. 

The earliest post-service treatment record contained in the record is from May 1993.  It shows that the Veteran was provided a physical by Cononie Environmental Services Corporation.  He was noted to have mild to moderate high frequency hearing loss in the left ear and moderate to severe high frequency hearing loss of the right ear.  Puretone threshold records and speech scores were not provided.

After the September 2015 Board remand, the RO obtained the Veteran's SSA disability records.  The records noted that the Veteran had a face-to-face interview in January 2007.  The interviewer indicated that the Veteran did not have any "observed difficulty hearing."  On his January 2007 functional capacity assessment it was noted the Veteran did not have any communicative limitations, which included hearing acuity.  A November 2005 treatment record from Dr. E.L., contained in the SSA records, noted that the Veteran denied hearing loss, but he reported occasional earache.

In October 2007, the Veteran was afforded a VA hearing examination.  He reported six years of service with exposure to pneumatic tools, air craft and the flight line.  The examiner noted that the Veteran's civilian occupations included working for the Federal Aviation Administration for 18 months, a security guard for 4 years, and the Local 124 (sheet metal) for 20 years.  The examiner noted that the Veteran's reported tinnitus was "so severe that his reliability is poor.  He claims he hears ringing as well as a 'fog horn' and could not distinguish the pure tones.  Therefore an ABR threshold search is recommended due to it does not require his response and will give a more accurate account of his hearing thresholds."  The examiner was unable to provide an etiological opinion regarding the Veteran's hearing loss because hearing loss could not be diagnosed.  

In February 2008, private audiologist J.W. noted the Veteran reported the onset of hearing loss in service, and that he served as an aircraft mechanic from February 1977 to February 1983.  His puretone results revealed mild to moderate sensorineural hearing loss bilaterally.  Word recognition scores were provided under a different test than the Maryland CNC testing used by the VA.  Under this alternative word recognition test the Veteran had 72 percent recognition in his right ear and 68 percent in his left ear.  He was assessed with bilateral sensorineural hearing loss and bilateral tinnitus.  The audiologist opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus were the result of his exposure to hazardous noise in service.  

In August 2008, private physician Dr. E.L. provided a statement that he had been treating the Veteran since 1993 for hearing loss, and that the Veteran had suffered this "injury" in service.

In September 2008, the Veteran was afforded another VA examination.  The examiner noted the Veteran had service for one year and 18 days.  His 20 years of sheet metal work included occupational loud noise exposure to drill motors, power saws, and hammers, with the use of hearing protection.  He then drove a dump truck for a year, owned a café for two years, and worked in aviation sheet metal from 1997 to 1998 (again at Will Rogers World Airport) with loud noise exposure, with hearing protection.  He then owned a convenience store from 1998 to 2006 and worked as a private investigator and security officer from 2000 to 2006, using hearing protection when discharging a gun.  He denied recreational noise exposure.  He reported constant tinnitus for approximately 20 to 25 years (1988 to 1983), and he was unable to recall a specific date or circumstance for the onset of tinnitus.  "Veteran initially hesitant to respond to pure tone stimuli, Veteran was reinstructed numerous times regarding test protocol."  The Veteran had Maryland CNC word recognition scores of 92 percent (right) and 88 percent (left).  A notation indicated that the Veteran "responded to spondee words with one word responses."  He was noted to have moderate to severe sensorineural hearing loss bilaterally.  "Numerous re-instruction was presented to [the Veteran] regarding test protocol for speech testing.  Recorded speech testing was attempted bilaterally, however, the veteran failed to respond to recorded stimulus even after multiple re-instruction.  It is this examiner's opinion that the Veteran failed to cooperate with recorded speech testing at 90 dB HL and the Veteran's behavior was consistent with suspected functional component."  The examiner opined that based on her interview and review of the records, and examination of the Veteran, that his hearing loss was less likely than not secondary to acoustic trauma from his military noise exposure and more likely than not related to the Veteran's occupational loud noise exposure where he worked in sheet metal for over 20 years.  

An October 2008, "Hearing Solutions" record noted that the Veteran was exposed to hazardous noise in service and that he had access to and consistently used hearing protection during his service.  Otoscopic examination of the ears showed mild scarring.  Pure tone testing showed severe to profound sensorineural hearing loss bilaterally.  He had Maryland CNC word recognition scores of 24 percent in the right ear and 30 percent in the left ear.  The examiner diagnosed binaural hearing loss and tinnitus and stated that "after reviewing the veteran's service history it is just as likely as not that the veteran's hearing loss and tinnitus are related to his exposure to hazardous noise while in the service."

The Veteran's wife provided a statement in October 2008, that during the Veteran's time at Will Roger's Airport from August 1977 to February 1978, that he would return home complaining that his ears hurt.  

In March 2009, the Veteran was provided a VA fee-basis examination.  The audiologist noted on the forms for test taking, that there was "poor reliability-no consistent responses," and that the Veteran "stopped responding when told he was inconsistent."  Another notation was of "moderate constant tinnitus bilaterally."  In the March 2009 fee basis examination report, the Veteran reported he served six years in the Air Force, from 1977 to 1983.  He reported the use of air craft, rivet tools, flight line noise, air hammer noise, and firing weapons with his right hand.  He stated he used hearing protection and he required a hearing conservation program.  After service he worked: 1) as an air craft mechanic for 20 years with hearing protection and the use of a hearing conservation program, 2) as a sheet metal mechanic in the civil service for 2 years with hearing protection, 3) in security for 4 years with hearing protection, and 4) as a private investigator for 10 years with hearing protection.  He participated in hunting or recreational shooting with hearing protection and used power tools with hearing protection.  "Hearing loss cannot be determined due to poor reliability and consistency.  He was re-instructed verbally and given written instructions.  He did not respond to any history questions but did respond to 60db talk over."  He was made aware of his inconsistencies with no change in consistency or reliability.  The Veteran had zero percent scores on his Maryland CNC speech recognition testing.  The examiner noted that a diagnosis was not possible because of poor reliability.  The examiner noted that the "etiology of the bilateral tinnitus is at least as likely as not due to the noise exposure."

In August 2009, the Veteran had a private evaluation for a medical opinion.  The Veteran was noted to have served for a year and 18 days in the Air National Guard, and then in the Air Reserves, for a total of six years.  While in service he was an aircraft sheet metal mechanic and was "around the loud noises of airplanes almost continuously."  Before he left service he developed "severe difficulty hearing."  He was on the flight line for five months, and he stated that this is what "caused most of the pain and ringing in his ears and hearing loss."  He reported that after service he was in air conditioning and heating with very little noise exposure.  The only other noise exposure he had was in mowing his lawn.  On examination, he had bilateral hearing aids.  His air conduction was greater than his bone conduction.  He had "great difficulty hearing and understanding normal conversation even with the hearing aids."  He was assessed with noise-induced hearing loss.  

A July 2010 audiologist from Mike Ward's Hearing Center noted the Veteran served as an aircraft sheet metal mechanic and was exposed to excessive noise from jet engines, aircraft, flight lines, air hammers, other pneumatic tools and M-16 rifles.  Hearing evaluation results were indicative of profound sensorineural hearing loss bilaterally, with Maryland CNC speech recognition scores of zero percent.  He reported a work history of "a heating and air conditioner specialist for 20 years without the need for ear protection."  The audiologist opined that his hearing loss and tinnitus were at least as likely as not related to his military service, because the exposure to excessive noise described by the Veteran, which resulted in acoustic trauma.

In June 2012, a different audiologist from "Hearing Solutions" evaluated the Veteran.  An otoscopic examination showed that the Veteran's tympanic membranes were abnormal and scarred.  Pure tone threshold findings revealed a profound hearing loss bilaterally.  His Maryland CNC word recognition scores were at zero percent at 110 dB HL, bilaterally.  "During word recognition testing no attempts were made to repeat the correct word."  The evaluator noted that "after reviewing the Veteran's reported service history, it is at least as likely as not that part of the veteran's hearing loss and tinnitus were initiated by his exposure to hazardous noise while in service as aircraft and air tools are known to produce hazardous noise levels."  The evaluator also reported that "this degree and configuration of hearing loss are not generally purely the result of noise exposure, especially given the stated duration of noise exposure in this case."

The Veteran was again afforded a VA examination in June 2012.  The examiner noted that the test results were not valid for rating purposes, and the examiner noted "the Veteran [was] hesitant to respond to pure tone stimuli; Veteran was reinstructed numerous times regarding test protocol.  Today's test results should be interpreted with caution and are not thought to be true thresholds, rather minimal response levels provided by the Veteran."  Additionally, the examiner noted that the Veteran would only respond to spondee words during Speech Reception Testing with one word responses.  His Ipsilateral Acoustic Reflexes were present in the left ear and are not consistent with pure tone thresholds for the left ear that were provided by the Veteran.  The Veteran was "able to communicate with provider utilizing hearing aids with little difficulty during case history, despite the fact that CIC hearing instruments typically have very mild levels of gain and are typically designed for individuals with only mild degrees of hearing loss."  Indeed, the Veteran corrected the provider when he accidentally addressed the Veteran by an incorrect, but very similar, name while in the waiting room hallway.  Bone conduction testing did not reveal any significant air-bone gaps for either the right or the left ear.  Word recognition scores could not be obtained, as the Veteran did not respond to test stimuli.  He was re-instructed while using his hearing aids, but continued to not participate in word recognition testing.  "The Veteran did not respond to any words and would not provide even a guess as a response."  Additionally, the examiner noted that the Veteran had provided different noise exposure histories throughout the appeal.  The examiner then opined that after reviewing the occupational histories that the Veteran's hearing loss was more likely than not related to his occupational loud noise exposure and "less likely than not that any amount of current hearing loss is secondary to acoustic trauma form his four months of military noise exposure working as airframe sheet metal training and working in airframe sheet metal for five months at Will Rogers World Airport."  

Initially, the Board notes that with the addition of the Veteran's SSA records (which included minimal hearing information) and additional personnel records (which indicated his service at Will Rogers World Airport), which were obtained by the RO after the September 2015 Board remand, the issuance of an SSOC is necessary regarding the Veteran's hearing loss claim.

Additionally, an addendum opinion regarding whether the Veteran's reported hearing loss is due to or aggravated by his service-connected tinnitus is warranted.  


Eye, Psychiatric, and TDIU claims

After the September 2015 Board remand, the RO obtained SSA records for the Veteran.  The SSA records from 2006/7 included the Veteran's statement that he was able to work in sheet metal until 1994, when he was injured on the job.  He was then able to work in security until he was again injured on the job.  He stated that after his 2006 injury, he was no longer able to work.  He reported his sleep was affected by "pain and dizziness, cramps and not able to sleep very well."  He used to enjoy fishing and playing sports, but now all he is able to do is watch television.  Regarding his social life, he stated he would go to church and spend time with his wife's family, and occasionally grocery shop.  He stated he had a "lot of stress and anxiety, and [he has] lost [his] confidence."  

For work history, the Veteran reported he worked in sheet metal from 1973 to 1994, and as an "operator" in "environmental" business from 1993 to 1994, and in security from 2000 to 2006.  His work with sheet metal from 1973 to 1994 involved fabricating and installing sheet metal, welding, cutting torches and insulation.  He noted he used machinery and tools with this work.  As an "operator" the Veteran stated he operated heavy equipment such as back hoes, dump trucks, scrappers, etc.  He also did various other jobs involving shoveling, moving dirt, wood, and rocks with this type of work.  As a security officer in "federal aviation," he checked vehicles and signed employees and visitors in and out of locations.  

A January 2007 Disability Determination examination included that the Veteran underwent a limited funduscopic examination, which was normal.  His sclera were clear without icterus.  His assessment did not include a diagnosis of an eye disability. 

SSA records included an October 2005 record from Dr. E.L. in relation to the Veteran's belief that he had asbestosis related to his sheet metal job from "four to five years ago."  Dr. E.L. noted the Veteran had dry eyes and visual changes.  He reported "some headaches, dizziness and weakness."  He denied anxiety, depression, confusion or memory loss.  

SSA disability benefits were granted for "osteoarthrosis and allied disorders."  The Veteran reported a number of work-related accidents over the years.  In 1994/5 the Veteran had an "accident on [his] neck and back."  Sometime from 1970 to 1980, the Veteran "fell from a scapel [scaffold?] and busted a bone, had to have my left knee cleaned out."  In 2006, the Veteran "almost cut off [his] right foot" and had emergency surgery.  He indicated he received Worker's Compensation in 1994.  His education was listed as a high school graduate.  The Board notes that in his most recent 2014 psychiatric evaluation, the Veteran reported one year of college.

Additionally, after the September 2015 Board remand, additional service personnel records were received.  These records are relevant to the Veteran's claim for service connection for a psychiatric disorder because of his claims of working undercover to help capture a "crime lord" or drug dealer in service.  

After the addition of the records obtained by the RO following the Board's September 2015 remand, the RO did not issue a SSOC.  As such, on remand, one should be provided.

Lastly, in the September 2015 Board remand, the Board directed that the RO seek an addendum opinion from the 2012 eye examiner regarding whether any of the Veteran's diagnosed eye disorders (conjunctivitis, dry eyes, reduced field of vision, episcleritis, etc.) were caused by or began during the Veteran's service.  This addendum opinion is not contained in the record.  As such, the claim must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Headaches

The Veteran has argued that his headaches are secondary to his service-connected tinnitus.  The Veteran has not been provided a VA examination in relation to this claim.  On remand, an examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the 2012 VA audio examiner review the record and provide an addendum opinion.  The opinion should address whether it is at least as likely as not (50/50 probability or greater) that the Veteran has hearing loss caused or aggravated by his service-connected tinnitus.  If an opinion cannot be provided without additional examination, an examination should be provided.  An explanation should be provided for each opinion expressed.

2.  Request that the 2012 VA eye examiner review the record and provide an addendum opinion.  The opinion should address whether it is at least as likely as not (50/50 probability or greater) that the Veteran's currently and previously diagnosed eye disorders (conjunctivitis, dry eyes, reduced field of vision, episcleritis, etc.) were caused by or began during his period of active service/periods of ACDUTRA.  An explanation should be provided for each opinion expressed.

3.  Schedule the Veteran for a VA examination.  After a review of the record, interview of the Veteran, and evaluation, the examiner should provide an opinion as to:

a. Whether it is at least as likely as not (50/50 probability or greater) that the Veteran's headaches are due to or were caused by his service?

b. Whether it is at least as likely as not (50/50 probability or greater) that the Veteran's headaches are due to or aggravated by his service-connected tinnitus?

A complete explanation should be provided for each opinion expressed.

4.  After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought continue to be denied, the Veteran should be furnished a Supplemental Statement of the Case (which includes review of all records since the last SSOC) and given the requisite opportunity to respond before the virtual record is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


